ACCEPTED
                                                                                                         12-13-00391-CR
                                                                                             TWELFTH COURT OF APPEALS
                                                                                                          TYLER, TEXAS
                                                                                                    3/24/2015 2:20:23 PM

                      Allen W. Ross                                                                         CATHY LUSK
                                                                                                                  CLERK

                      Attorney & Counselor at Law
                      PO Box 528 ~ Jacksonville, TX 75766
                      903.683.2454 (voice)
                      866.576.5317 (fax)
                                                                           FILED IN
                      allen@arossatty.com
                                                                    12th COURT OF APPEALS
                                                                         TYLER, TEXAS
                                                                    3/24/2015 2:20:23 PM
                                                                         CATHY S. LUSK
                        VIA CERTIFIED MAIL, RETURN RECEIPT NO. 7014 0510 0002   2996 6358
                                                                             Clerk

March 19, 2015

Mr. Willis Green
TDCJ-ID 01912498
Thomas Havins Unit
500 FM 45 East
Brownwood, TX 76801-

       Ref:    Appellate Cause No. 12-13-00391-CR
               Trial Court Case No. 18971
               Willis Green v. The State of Texas
               Post-Opinion Letter / Petition for Discretionary Review Rights


Dear Mr. Green:

Enclosed is a copy of the Judgment and Opinion issued by the Twelfth Court of Appeals in Tyler, Texas
in this cause.

As you are aware, this office filed a brief advising the court of appeals that there were no arguable
points of appeal which is often referred to as an Anders brief. The court has independently reviewed
the record and has agreed with my assessment. Furthermore, the court has granted by request to
withdraw. Therefore, this letter is the last official act that I will be taking on your behalf.
Furthermore, this letter is intended to comply with the statutory requirements of the Texas Rules of
Appellate Procedure concerning notification of the court’s ruling and your rights to file a Petition for
Discretionary Review with the Texas Court of Criminal Appeals.

The Court of Appeals has affirmed the decision of the trial court below; however, the court reformed
the judgement deleting that portion of the judgement that assessed attorney’s fees against you.

Pursuant to Rule 48.4 of the Texas Rules of Appellate Procedure you have the right to file a pro se
Petition for Discretionary Review in the Texas Court of Criminal Appeals. This petition must be filed
within 30 days after the issuance of the Court of Appeals’ opinion (or within 30 days after the Court
of Appeals denies a motion for rehearing, if one is filed).
                                                                           Willis Green v. The State of Texas
                                                                                       PDR letter – page 2 of 3.
                                                    -------------------------------------------------------------------


THEREFORE, IF YOU WISH TO CONTINUE THE APPEAL, YOU WILL NEED TO FILE A PETITION
FOR DISCRETIONARY REVIEW. You will need to file the petition and all copies of the petition with
the Court of Appeals. The address for the Court of Appeals is as follows:

12th Court of Appeals
1517 W. Front Street #354
Tyler, Texas 75702

Their telephone number is (903) 593-8471. Their telefax number is (903) 593-2193.

The address for the Court of Criminal Appeals is as follows:

Texas Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711

Their telephone number is (512) 463-1551.

You may also request the Court of Criminal Appeals to extend the time to file a petition, but only if
you request it within fifteen (15) days after the date the court issues an opinion on the request for
rehearing.

A Petition for Discretionary Review must be as brief as possible. It must be addressed to the “Court
of Criminal Appeals of Texas” and must state your name as the party applying for review. It must also
contain the following:

       1.      A “Table of Contents” with references to the pages of the petition and must indicate
               the subject matter of each ground or question presented for review.

       2.      An “Index of Authorities” arranged alphabetically and indicating the pages of the
               petition where the authorities are cited.

       3.      A “Statement Regarding Oral Argument” explaining why oral arguments would be
               helpful or that such arguments are waived.

       4.      A “Statement of the Case” briefly describing the nature of the case.

       5.      A “Statement of the Procedural History” providing:

               a.      the date any opinion of the Court of Appeals was issued;
               b.      The date of the filing of the motion for rehearing; and,
               c.      The date the motion for rehearing was denied.

       6.      The “Grounds for Review” for which you are requesting review, separately
               numbered.

       7.      The “Reasons for Review” providing a concise and direct argument, with supporting
               authorities, as to why the court should review your case.
                                                                           Willis Green v. The State of Texas
                                                                                       PDR letter – page 3 of 3.
                                                    -------------------------------------------------------------------
       8.      A “Prayer for Relief” clearly stating what relief you are seeking; and,

       9.      An “Appendix” containing a copy of the opinion of the Court of Appeals.

The petition must be no longer than fifteen (15) pages, exclusive of the Table of Contents, Index of
Authorities, Statement Regarding Oral Arguments, Statement of the Case, Statements of Procedural
History and the Appendix.

The State has the right to petition for review if the Court of Appeals grants the relief you request. IF
THIS OCCURS, YOU MAY BE ELIGIBLE FO RELEASE ON BAIL WHILE THE STATE SEEKS
DISCRETIONARY REVIEW. The amount of bail is determined by the Court of Criminal Appeals upon
your filing a motion requesting same.

You should also be aware that if you are not incarcerated for this offense (you are on bond) and you
received a term of years of confinement as a part of your sentence, a warrant will likely be issued
soon for your arrest. You probably want to maintain contact with the Cherokee County Sheriff’s
Department for the warrant status so that you can turn yourself in and avoid an inconvenient arrest.
If you received probation, you should contact the Community Supervision Department at
903.683.6540 as soon as possible.

I AM NOT AUTHORIZED TO REPRESENT YOU IF YOU CHOOSE TO FILE A PETITION FOR
DISCRETIONARY REVIEW. Enclosed herewith please find copies of the clerk’s record and the
reporter’s record to assist you in any future endeavors.

I regret that we were unsuccessful in your appeal, and I wish you the best of luck in the future.

Very Truly Yours,



ALLEN W. ROSS

Enc.

Cc:    Twelfth Court of Appeals (via eFile) w/ certified mail enclosures